Citation Nr: 0033984	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James. R. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and sister


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had two periods of active service from November 
1970 to February 1980, and December 1991 to May 1992.  He had 
service in the Republic of Vietnam from April 1971 to May 
1972.  This claim arises from his first period of service.  

This issue comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO). 

In addition, the veteran has several other claims in various 
stages of development.  For the reasons noted below, three of 
the issues will be referenced in this remand.  The other 
issues are referred to the RO for development, as 
appropriate, as there is no timely notice of disagreement, 
except as noted below, to the remaining issues.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports. Lind 
v. Principi, 3 Vet. App. 493, 494 (1992) (federal agencies); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991) (private 
records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(Social Security records).  It also includes a thorough and 
contemporaneous medical examination. Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

After a review of the claims file, the Board concludes that a 
remand of the case is in order.  The veteran contends that he 
has PTSD as a result of his service in Vietnam.  He has not 
limited his stressors to any particular, identifiable 
incident. He reported numerous stressors and deaths of 
friends in a VA examination in June 1997.  (A note from the 
RO indicated that these names were not listed in the Vietnam 
Memorial Book).  He also submitted at least nine pages of 
incidents claimed as causing or contributing to his PTSD.  
These include a rocket attack, or bombing of his barracks, 
the first night he was in Vietnam; a rocket attack, or 
bombing of the runway, two days later as his airplane was 
taking off, and its almost crashing; rocket, or bombing 
attack on the runway as his plane was attempting to land; an 
attack on his convoy, wherein a truck was destroyed and two 
men were killed; an encounter with a regiment of Viet Cong; a 
fight with the base barber; an raid in which the barber, and 
the wing commander's' secretary were killed; a friend 
committed suicide, another shot up the dining facility; the 
hospital being hit in a rocket, or bomb attack, and several 
people killed; threats of death by other soldiers; women 
being gang raped, and he could not help them; perimeter guard 
duty, and incoming rounds which sometimes hit and killed 
people; GI's killing each other; mass casualties; a truck 
colliding with a school bus, killing lots of people, and 
attacks by the angry locals; and, several personal threats, 
and assaults.  In most cases, the reports of the incidents 
were vague and sufficient evidence to verify any of the 
incidents was not supplied to the RO by the veteran.  

While this case was undergoing development, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) entered a decision 
in the case of Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
holding in this case, and the recently revised rating 
criteria for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), which was amended on June 18, 1999, and made 
effective to March 7, 1997, require additional development 
and initial consideration by the RO.  See 38 C.F.R. 
§ 3.304(f) (1999).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  Although the RO made some efforts to 
obtain details about the veteran's military service, the 
Board concludes that in this case further efforts are 
warranted under the duty to assist  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

It may be possible that a veteran who did not have a combat 
MOS and did not receive combat awards or decorations 
nevertheless "engaged in combat with the enemy."  However, 
unless other service department evidence can be developed to 
show such engagement, the veteran must provide evidence to 
corroborate his testimony that the stressors he claims to 
have experienced in service actually did occur.  38 C.F.R. § 
3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991); 
Zarycki v. Brown, 6 Vet. App. at 92, citing Manual M21-1, 
Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. at 193.  
If upon remand the RO is unsuccessful in developing evidence 
to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence. West v. Brown, 7 
Vet. App. 70, 78-79 (1994).  Unit histories and other such 
information may be important in making this determination.

Additionally, as noted above, the RO has had before it 
numerous additional issues.  Some have recently been raised, 
and others are the subject of recent rating actions.  In 
three instances, however, there has been a rating decision 
followed by a timely notice of disagreement.  In these 
instances, the appellate process has been held to have begun, 
and those matters must be remanded for a statement of the 
case to be issued.  See Malincon v. West, 12 Vet. App. 238 
(1999).  In this case, those issues are service connection 
for a disability manifested by heat intolerance, service 
connection for arthritis of multiple joints, and an increased 
rating for a prostate disorder.  They will be discussed in a 
paragraph below.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have treated him for 
PTSD, to the extent such records are not 
currently on file. After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

3.  The RO should request that the 
veteran provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail, as well as statements 
of fellow service members. The veteran is 
hereby informed that the  Court has held 
that asking the veteran to provide 
underlying facts, i.e. the names of 
individuals involved, the dates and the 
places where the claimed events occurred 
does not constitute either an impossible 
or onerous burden. Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

4.  When the additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors, and names of reported killed 
or wounded by appellant.  This summary, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Records (USASCRUR) 
formerly United States Army and Joint 
Services Environmental Support Group 
(ESG), or other appropriate organization.  
This organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  To the extent possible, unit 
histories, if helpful, should be 
obtained.  Again, this will be dependent 
on sufficient information being assembled 
so that such search can be made.  The 
need for the appellant's cooperation in 
this matter can not be over emphasized.

5.  The RO should attempt to obtain the 
Morning Reports (MR's), DA Form 1 (or 
similar form) from the Director, National 
Archives and Records Administration 
(NARA) or other appropriate sources.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  The veteran 
should also be notified of any negative 
results.  38 C.F.R. § 3.159 (1999). 

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

7.  Thereafter, but whether additional 
records are obtained or not, the 
appellant should be scheduled for 
examination by a board of two (2) 
psychiatric examiners who have not 
previously examined or treated the 
veteran, in order to determine whether a 
causal relationship exists between 
military service and PTSD. The entire 
claims folders should be reviewed by the 
examiner(s) prior to the 
examination(s),and a statement to that 
effect must be included in the 
examination report.  All indicated tests 
and studies should be performed.  The RO 
must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiners should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiners are requested 
to express an opinion as to the 
following questions; 

(1) Were any of the alleged stressor, 
found to be established by the record, 
sufficient to produce PTSD?

(2) Is there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD ?

(3) Is the veteran's psychiatric 
symptomatology more likely due to a 
preexisting mental disorder; his history 
of alcohol and/or substance abuse; or, an 
organic mental disorder?

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

9.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD with consideration 
given to all the evidence of record, 
including all additional medical evidence 
obtained by the RO pursuant to this 
remand. In the event the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

10.  The RO should also issue a statement 
of the case on the issues of service 
connection for a disorder manifested by 
heat intolerance; service connection for 
arthritis of multiple joints; and, an 
increased rating for a prostate disorder.  
The appellant should be informed of his 
appellate rights, and instructed as to 
the need for a timely substantive appeal.  
If such document is not forth coming, the 
appeal as to these issues should be 
terminated.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action by 
the appellant is required until he receives further notice.  
The Board intimates no opinion as to the ultimate outcome of 
this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





